Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of January 15, 2015 by and between Quinpario
Acquisition Corp. 2 (the “Company”) and Continental Stock Transfer & Trust
Company (“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-198988
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Deutsche Bank Securities Inc. and Cantor Fitzgerald & Co. (the
“Underwriters”) are acting as the underwriters in the IPO; and

 

WHEREAS, simultaneously with the IPO, the Company’s sponsor and its designees
will be purchasing an aggregate of 18,000,000 warrants at $0.50 per warrant for
a total purchase price of $9,000,000 (or up to 20,100,000 warrants at $0.50 per
warrant for a total purchase price of up to $10,050,000 if the Underwriters’
over-allotment option is exercised in full) in a private placement (“Private
Placement”).

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, $350,000,000 of the
gross proceeds of the IPO and the Private Placement ($402,500,000 if the
over-allotment option is exercised in full) will be delivered to the Trustee to
be deposited and held in a trust account for the benefit of the Company and the
holders of the Company’s common stock, par value $.0001 per share (“Common
Stock”), issued in the IPO as hereinafter provided (the amount to be delivered
to the Trustee will be referred to herein as the “Property”; the stockholders
for whose benefit the Trustee shall hold the Property will be referred to as the
“Public Stockholders,” and the Public Stockholders and the Company will be
referred to together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $12,250,000, or $14,087,500 if the Underwriters’ over-allotment option is
exercised in full is attributable to deferred underwriting discounts and
commissions that may be payable by the Company to the Underwriters upon the
consummation of the Business Combination (as defined below) (the “Deferred
Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1.          Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)     Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JPMorgan Chase Bank NA in the United States,
maintained by Trustee, and at a brokerage institution selected by the Trustee
that is satisfactory to the Company;

 

1

 



 

(b)     Manage, supervise and administer the Trust Account subject to the terms
and conditions set forth herein;

 

(c)     In a timely manner, upon the instruction of the Company, invest and
reinvest the Property (i) in United States government treasury bills, notes or
bonds having a maturity of 180 days or less and/or (ii) in money market funds
meeting certain conditions under Rule 2a-7 promulgated under the Investment
Company Act of 1940, as amended, and that invest solely in U.S. treasuries, as
determined by the Company;

 

(d)     Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

(e)     Notify the Company and the Underwriters of all communications received
by it with respect to any Property requiring action by the Company;

 

(f)     Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

 

(g)     Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company to do so;

 

(h)     Render to the Company monthly written statements of the activities of
and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account; and

 

(i)     Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by its President, Chief
Executive Officer or Chairman of the Board and Secretary or Assistant Secretary,
affirmed by counsel for the Company and, in the case of a Termination Letter in
a form substantially similar to that attached hereto as Exhibit A, acknowledged
and agreed to by the Underwriters, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account only as directed in the
Termination Letter and the other documents referred to therein; provided,
however, that in the event that a Termination Letter has not been received by
the Trustee by the time period set forth in the Company’s Amended and Restated
Certificate of Incorporation, as the same may be amended from time to time
(“Last Date”), the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B hereto and
distributed to the Public Stockholders as of the Last Date. The provisions of
this Section 1(i) may not be modified, amended or deleted under any
circumstances.

 

2

 



 

(j)     Within four (4) business days after the Underwriters exercise the
over-allotment option (or any unexercised portion thereof) or such
over-allotment expires, provide the Trustee with a notice in writing of the
total amount of the Deferred Discount, which shall in no event be less than
$12,250,000.

 

(k)     Distribute upon receipt of an Amendment Notification Letter (defined
below), to Public Stockholders who exercised their conversion rights in
connection with an Amendment (defined below) an amount equal to the pro rata
share of the Property relating to the shares of Common Stock for which such
Public Stockholders have exercised conversion rights in connection with such
Amendment.

 

2.          Limited Distributions of Income from Trust Account.

 

(a)     Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

 

(b)     The limited distributions referred to in Section 2(a) above shall be
made only from income collected on the Property. Except as provided in Section
2(a) above, no other distributions from the Trust Account shall be permitted
except in accordance with Sections 1(i) and 1(k) hereof.

 

(c)     The Company shall provide the Underwriters with a copy of any
Termination Letters and/or any other correspondence that it issues to the
Trustee with respect to any proposed withdrawal from the Trust Account promptly
after such issuance.

 

3.          Agreements and Covenants of the Company. The Company hereby agrees
and covenants to:

 

(a)     Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Vice Chairman of the Board, Chief Executive
Officer, President or Chief Financial Officer. In addition, except with respect
to its duties under paragraphs 1(i) and 2(a) above, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it in good faith believes to be given by
any one of the persons authorized above to give written instructions, provided
that the Company shall promptly confirm such instructions in writing;

 

3

 



 

(b)     Subject to the provisions of Sections 5 and 7(g) of this Agreement, hold
the Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s bad faith, gross negligence or willful misconduct.
Promptly after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

(c)     Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Section 2(a)
as set forth on Schedule A hereto, which fees shall be subject to modification
by the parties from time to time. It is expressly understood that the Property
shall not be used to pay such fees and further agreed that any fees owed to the
Trustee shall be deducted by the Trustee from the disbursements made to the
Company pursuant to Section 1(i) solely in connection with the consummation of a
Business Combination. The Company shall pay the Trustee the initial acceptance
fee and first year’s fee at the consummation of the IPO and thereafter on the
anniversary of the Effective Date;

 

(d)     In connection with any vote of the Company’s stockholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
stockholder votes verifying the vote of the Company’s stockholders regarding
such Business Combination; and

 

(e)     In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.

 

(f)     If the Company seeks to amend any provisions of its amended and restated
certificate of incorporation relating to stockholders’ rights or pre-Business
Combination activity (including the time within which the Company has to
complete a Business Combination) (in each case, an “Amendment”), the Company
will provide the Trustee with a letter (an “Amendment Notification Letter”) in
the form of Exhibit D providing instructions for the distribution of funds to
Public Stockholders who exercise their conversion option in connection with such
Amendment.

 

4.          Limitations of Liability. The Trustee shall have no responsibility
or liability to:

 

(a)    Take any action with respect to the Property, other than as directed in
paragraphs 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own bad faith, gross negligence or
willful misconduct;

 

4

 



 

(b)     Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(c)     Change the investment of any Property, other than in compliance with
paragraph 1(c);

 

(d)     Refund any depreciation in principal of any Property;

 

(e)     Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)     The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

 

(g)     Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and

 

(h)     File local, state and/or Federal tax returns or information returns with
any taxing authority on behalf of the Trust Account and payee statements with
the Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property.

 

(i)     Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 2(a) hereof).

 

5

 



 

(j)     Imply obligations, perform duties, inquire or otherwise be subject to
the provisions of any agreement or document other than this agreement and that
which is expressly set forth herein.

 

(k)     Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 1(k) or 2(a) above.

 

5.          Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6.          Termination. This Agreement shall terminate as follows:

 

(a)     If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever for any events occurring or actions taken after such
deposit; or

 

(b)     At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 

7.          Miscellaneous.

 

(a)     The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not be
liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.

 

6

 



 

 

(b)     This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. It may be executed in several original
or facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c)     This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Section
1(i) (which may not be amended under any circumstances), this Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of the Underwriters.
As to any claim, cross-claim or counterclaim in any way relating to this
Agreement, each party waives the right to trial by jury. The Trustee may require
from Company counsel an opinion as to the propriety of any proposed amendment.

 

(d)     The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

 

(e)     Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery, by facsimile transmission or email
transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer

   & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson, Chairman, and Frank A. DiPaolo, CFO

Fax No.: (212) 509-5150

Email: steven.nelson@continentalstock.com and

                 fdipaolo@continentalstock.com

 



7

 

 

if to the Company, to:

 

Quinpario Acquisition Corp. 2

12935 N. Forty Drive, Suite 201

St. Louis, MO 63141

Attn: Jeffry N. Quinn, Chairman

Fax No.: (775) 206-7966

Email: jnquinn@quinngroupllc.com

 

in either case with a copy to:

 

Cantor Fitzgerald & Company

499 Park Avenue

New York, New York 10022

Attn: David Batalion

Fax No.: (212) 829-4972

Email: dbatalion@cantor.com

 

and

 

Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attn: Ravi Raghunathan and Michael Tomaino

Fax No.: (646) 666-3375

Email: ravi.raghunathan@db.com and michael.tomaino@db.com

 

and

 



Graubard Miller

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq. and Jeffrey M. Gallant, Esq.

Fax No.: (212) 818-8881

Email: dmiller@graubard.com and jgallant@graubard.com

 

and

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn: Christian O. Nagler, Esq.

Fax No.: (212) 446-6460

Email: cnagler@kirkland.com

 



8

 



 

(f)     This Agreement may not be assigned by the Trustee without the prior
consent of the Company.

 

(g)     Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance. In the event that the Trustee
has a claim against the Company under this Agreement, the Trustee will pursue
such claim solely against the Company and not against the Property held in the
Trust Account.

 

(h)     Each of the Company and the Trustee hereby acknowledge that the
Underwriters are third party beneficiaries of this Agreement.

 

[Signature Page Follows]

 

9

 



 

 IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 



 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee         By: /s/ Frank
A. Di Paolo     Name: Frank A. Di Paolo     Title: Vice President

 

  QUINPARIO ACQUISITION CORP. 2         By: /s/ D. John Srivisal     Name: D.
John Srivisal     Title: President & CEO      



 

10

 

 

SCHEDULE A

  

Fee Item  Time and method of payment  Amount  Initial acceptance fee  Initial
closing of IPO by wire transfer  $2,000  Annual fee  First year, initial closing
of IPO by wire transfer; thereafter on the anniversary of the effective date of
the IPO by wire transfer or check  $10,000  Transaction processing fee for
disbursements to Company under Section 2  Deduction by Trustee from accumulated
income following disbursement made to Company under Section 2  $250  Paying
Agent services as required pursuant to section 1(i)  Billed to Company upon
delivery of service pursuant to section 1(i)  



Prevailing rates

 

 

 

11

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

   & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank DiPaolo

 

  Re: Trust Account No. XXXXXX - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Quinpario Acquisition Corp. 2 (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of January 15, 2015 (“Trust Agreement”), this is
to advise you that the Company has entered into an agreement (“Business
Agreement”) with __________________ (“Target Business”) to consummate a business
combination with Target Business (“Business Combination”) on or about [insert
date]. The Company shall notify you at least 48 hours in advance of the actual
date of the consummation of the Business Combination (“Consummation Date”).
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on __________ and to transfer the
proceeds to the above-referenced account at to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date. It is acknowledged and agreed that while the funds are
on deposit in the trust account awaiting distribution, the Company will not earn
any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of
__________________, which verifies the vote of the Company’s stockholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from it and _____ with respect to the transfer of the funds held in
the Trust Account, including payment of the Deferred Discount from the Trust
Account (“Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the counsel's letter and the Instruction Letter, in accordance with the terms of
the Instruction Letter. In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company of the same and the Company shall direct you as to whether
such funds should remain in the Trust Account and distributed after the
Consummation Date to the Company. Upon the distribution of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated.

 

12

 



 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

  

Very truly yours,         QUINPARIO ACQUISITION CORP. 2         By:          
By:  

 

AGREED TO AND ACKNOWLEDGED BY

 

DEUTSCHE BANK SECURITIES INC.

 

By:___________________________

 

CANTOR FITZGERALD & CO.

 

By:__________________________

 



13

 

 

EXHIBIT B

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank DiPaolo

 

  Re: Trust Account No. XXXXXX - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Quinpario Acquisition Corp. 2 (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of January 15, 2015 (“Trust Agreement”), this is
to advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Certificate of Incorporation, as described in the Company’s
prospectus relating to its IPO. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on ______________ and to transfer
the total proceeds to the Trust Checking Account at to await distribution to the
Public Stockholders. The Company has selected ____________, 20__ as the record
date for the purpose of determining the Public Stockholders entitled to receive
their share of the liquidation proceeds. It is acknowledged that no interest
will be earned by the Company on the liquidation proceeds while on deposit in
the Trust Checking Account. You agree to be the Paying Agent of record and in
your separate capacity as Paying Agent, to distribute said funds directly to the
Public Stockholders in accordance with the terms of the Trust Agreement and the
Amended and Restated Certificate of Incorporation of the Company. Upon the
distribution of all the funds in the Trust Account, your obligations under the
Trust Agreement shall be terminated.

 

Very truly yours,         QUINPARIO ACQUISITION CORP. 2         By:          
By:        

cc: Deutsche Bank Securities Inc.; Cantor Fitzgerald & Co.

 

14

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

   & Trust Company

17 Battery Place

New York, New York 10004

Attn: Frank Di Paolo and Cynthia Jordan

 

  Re: Trust Account No. XXXXXX

 

Gentlemen:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
Quinpario Acquisition Corp. 2 (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of January 15, 2015 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company $_______ of the interest
income earned on the Property as of the date hereof. The Company needs such
funds to pay for its tax obligations. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at: 

 



[WIRE INSTRUCTION INFORMATION]         QUINPARIO ACQUISITION CORP. 2         By:
          By:        

cc: Deutsche Bank Securities Inc.; Cantor Fitzgerald & Co.

 

15

 



 

EXHIBIT D

  

[Letterhead of Company]

 

[Insert date]

Continental Stock Transfer

   & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank DiPaolo

 

  Re: Trust Account No. XXXXXX - Termination Letter

 

Gentlemen:

 

Reference is made to the Investment Management Trust Agreement between Quinpario
Acquisition Corp. 2 (“Company”) and Continental Stock Transfer & Trust Company,
dated as of January 15, 2015 (“Trust Agreement”). Capitalized words used herein
and not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

Pursuant to Section 1(k) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate the Trust Account on [
] and to transfer $_____ of the proceeds of the Trust to the checking account at
[ ] for distribution to the stockholders that have requested conversion of their
shares in connection with such Amendment. The remaining funds shall be
reinvested by you as previously instructed.

 



Very truly yours,         QUINPARIO ACQUISITION CORP. 2         By:          
By:        

cc: Deutsche Bank Securities Inc.; Cantor Fitzgerald & Co.

 

 

 

16

--------------------------------------------------------------------------------





